Citation Nr: 0420334	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  98-00 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for convulsive tics with a 
secondary dysthymic disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, denying entitlement to an 
increased rating for convulsive tics with a secondary 
dysthymic disorder.  Due to the veteran's subsequent 
relocation, his VA claims folder was thereafter transferred 
to the RO located in Buffalo, New York.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the New York RO in January 1998, the veteran 
requested a hearing before the Board, sitting at the RO.  
Such request was subsequently repeated in June 2002.  
Received by the Buffalo RO in March 2004 was a faxed 
communication submitted on behalf of the veteran by his 
appointed representative indicating that he no longer wished 
to appear at a travel board hearing.  No other request for a 
hearing remains pending at this time.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

At issue in this matter is whether more than a 30 percent 
rating is assignable for the veteran's convulsive tic 
disorder with dysthymia.  He is already in receipt of the 
maximum schedular rating that is assignable for convulsive 
tics under 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2003).  

While the Board is mindful that this matter has been pending 
for some time, it is evident that on the occasion of the VA's 
most recent neurological examination in February 2004, 
further evaluation was requested by the examiner, to include 
an evaluation by Dr. Dragos Mihaila, of the VA Medical Center 
in Syracuse, New York.  This has not been accomplished and 
remand to the RO is therefore necessary.  

There likewise is a need for further medical input as to 
whether myoclonic seizures and headaches are part and parcel 
of the disability in question or secondary thereto.  
Currently, the predominant diagnosis is Tourette's syndrome, 
although clinical assessments and differential diagnoses of 
myoclonic seizures and chronic headaches are included in 
recent medical data.  Some efforts were previously made by 
the RO to identify the relationship between the veteran's 
headaches and his tics, see e.g., the VA examiner's November 
2001 opinion that headaches were most likely stress-related.  
However, no clarification was obtained as to whether stress 
was related to dysthymia.  As such, further examination and 
opinion are needed.  

In addition, it is noted that the RO requested that the 
veteran be afforded a VA psychiatric evaluation in order to 
evaluate the severity of his service connected dysthymic 
disorder.  A review of the veteran's medical appointment 
calendar appears to indicate that he failed to report for a 
VA psychiatric examination scheduled to occur on January 14, 
2004.  There is, however, no indication that the veteran 
received notice to report for an evaluation at that time.  
Hence, the veteran must be afforded another opportunity to 
appear for a VA psychiatric evaluation.

Lastly, there is medical opinion on file, as furnished by a 
VA examiner in February 2001, that neither convulsive tics 
nor Tourette's syndrome was a psychogenic disorder, although 
treated by both neurological and psychiatric specialists.  To 
that extent, the question is raised as to whether a rating 
separate and apart from that for convulsive tics is 
assignable for the veteran's dysthymic disorder, without 
violating the anti-pyramiding provisions of 38 C.F.R. § 4.14 
(2003).  See Esteban v. Brown, 6 Vet. App. 259 (1994).  This 
to date has not been considered by the RO.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim for an increased rating for 
convulsive tics with dysthymia.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The RO should advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
If requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient identifying information and 
written authorization.  Finally, the RO 
must address whether the veteran was 
furnished full and complete VCAA notice 
outside the chronological sequence set 
forth in the above-cited statutes and 
regulation, and, if so, whether he has 
been prejudiced thereby.

2.  The RO must obtain for entry into the 
claims folder copies of VA inpatient and 
outpatient medical treatment records 
compiled in connection with medical care 
received by the veteran for his 
convulsive tics, dysthymic disorder, 
headaches, and myoclonic seizures since 
March 2004.  

3.  Thereafter, pursuant to the request 
by the February 2004 VA medical examiner, 
the RO should arrange for the veteran to 
be afforded a VA neurological workup, to 
include an examination by Dr. Dragos 
Mihaila of the VA Medical Center in 
Syracuse, with respect to his service-
connected convulsive tics with a 
secondary dysthymic disorder.  The claims 
folder in its entirety must be made 
available to each and every examiner for 
review.  Any examination report is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
examination and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner must offer a professional 
opinion, with supporting rationale, as to 
the following:

(a)  Is it at least as likely 
as not that the veteran's 
headaches--migraine or 
otherwise, are part and parcel 
of his service-connected 
convulsive tics or secondary 
thereto? 

(b)  Is it at least as likely 
as not that the veteran's 
convulsive tics entail or are 
equivalent to a paramyoclonus 
multiplex (convulsive state, 
myoclonic type)? 

(c)  Is it at least as likely 
as not that the veteran's 
service-connected disability 
involving convulsive tics would 
materially interfere with his 
performance of gainful 
employment? 

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

4.  The RO should also arrange for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of evaluating 
the nature and severity of his service-
connected dysthymic disorder.  The claims 
folders in their entirety must be made 
available to the examiner for review.  
The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status examination 
and all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  In 
addition, the examiner is asked to 
furnish a score on the Global Assessment 
of Functioning Scale, based exclusively 
on the impairment posed by the service-
connected dysthymic disorder, as well as 
an explanation as to the significance of 
the score assigned.

5.  Following the completion of the 
foregoing actions, the RO must review the 
examination reports.  If any report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
6.  Lastly, the RO must readjudicate the 
merits of the claim of entitlement to an 
increased rating for convulsive tics with 
a secondary dysthymic disorder, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the opinions of Federal courts 
interpreting such body of law.  The RO 
must address whether myoclonic seizures 
or headaches are present, and if so, 
whether they are part and parcel of the 
service-connected disability at issue or 
secondary thereto.  In addition, the 
question of whether a separate rating is 
for assignment for the veteran's 
dysthymic disorder must be fully 
addressed.  
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 (2003), as 
appropriate, is required.  If an 
extraschedular rating is not in order the 
reasons and bases for that finding must 
be provided.
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

